Name: 97/564/EC: Commission Decision of 28 July 1997 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorized for human consumption (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  health;  cooperation policy;  trade
 Date Published: 1997-08-23

 Avis juridique important|31997D056497/564/EC: Commission Decision of 28 July 1997 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorized for human consumption (Text with EEA relevance) Official Journal L 232 , 23/08/1997 P. 0013 - 0014COMMISSION DECISION of 28 July 1997 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorized for human consumption (Text with EEA relevance) (97/564/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorized to import certain products of animal origin, fishery products or live bivalve molluscs (1), as amended by Decision 97/34/EC (2), and in particular Article 2 (2) thereof,Whereas Surinam and the Fiji Islands satisfy the requirements of Article 2 (2) of Decision 95/408/EC;Whereas Surinam and the Fiji Islands should accordingly be added to the list of third countries from which the import of fishery products is authorized, established by Commission Decision 97/296/EC (3);Whereas Turkey is not yet covered by a specific Decision under Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (4), as last amended by Directive 96/23/EC (5); whereas it should accordingly be deleted from Part I and added to Part II of the Annex to Decision 97/296/EC;Whereas Article 3 (4) (b) of Directive 91/493/EEC provides that processed bivalve molluscs, before being processed, must satisfy the requirements of Council Directive 91/492/EEC (6), as amended by the Act of Accession of Austria, Finland and Sweden; whereas, accordingly, the list of third countries which meet the conditions of Directive 91/492/EEC shall apply also to imports of processed bivalve molluscs, echinoderms, tunicates and marine gastropods;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 97/296/EC is replaced by the Annex hereto.Article 2 This Decision is addressed to the Member States.Done at Brussels, 28 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 243, 11. 10. 1995, p. 17.(2) OJ No L 13, 16. 1. 1997, p. 33.(3) OJ No L 122, 14. 5. 1997, p. 21.(4) OJ No L 268, 24. 9. 1991, p. 15.(5) OJ No L 125, 23. 5. 1996, p. 10.(6) OJ No L 268, 24. 9. 1991, p. 1.ANNEX 'ANNEXList of third countries from which the import of fishery products in whatever form intended for human consumption is authorizedI. Third countries covered by a specific Decision on the basis of Council Directive 91/493/EECAlbaniaArgentinaAustraliaBrazilCanadaChileColombiaCÃ ´te d'IvoireEcuadorFaeroesGambiaIndonesiaJapanMalaysiaMauritaniaMoroccoNew ZealandPeruPhilippinesRussiaSenegalSingaporeSouth AfricaSouth KoreaTaiwanThailandUruguayII. Third countries satisfying the requirements of Article 2 (2) of Council Decision 95/408/ECBangladeshBelizeChinaCosta RicaCroatiaCubaFalkland IslandsFiji IslandsGreenlandGuatemalaHondurasIndiaMadagascarMaldivesMexicoNamibiaPanamaPolandSeychellesSloveniaSurinamSwitzerlandTogoTunisiaTurkeyUnited States of AmericaVenezuelaVietnam`